Per Curiam:
If it were the rule that the property owner was obliged to pay only for the cost of the water pipes passing bis property, the defendant’s contention would be correct, and he then might well be permitted to sho wtheir value. Such, however, not being the rule, but the expense of structures of this kind being met by a general charge or tax, of a certain amount per foot, and that without regard to the size or character of the pipe, it is clear that the defense was, in the court below, properly treated as unavailing. That the pipe used was old, second hand and bad, ivas of little consequence to the defandant, since the costs of repair or substitution would fall, not on him, but on the city.
Judgment affirmed.